 


110 HR 6012 IH: To require the Comptroller General to conduct a study of the consolidation of the refiners, importers, producers, and wholesalers of gasoline with the sellers of such gasoline at retail.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6012 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Comptroller General to conduct a study of the consolidation of the refiners, importers, producers, and wholesalers of gasoline with the sellers of such gasoline at retail. 
 
 
1.Consolidation of gasoline industry 
(a)In generalThe Comptroller General of the United States shall conduct a study of the consolidation of the refiners, importers, producers, and wholesalers of gasoline with the sellers of such gasoline at retail. The study shall include an analysis of— 
(1)the impact of such consolidation on— 
(A)the retail price of gasoline; 
(B)small business ownership; and 
(C)local communities; and 
(2)other corollary effects on the market economy of fuel distribution.  
(b)Submission to CongressThe Comptroller General shall submit a report containing the results of such study to the Congress not later than 6 months after the date of enactment of this Act. 
 
